Citation Nr: 1437353	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO. 10-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Crii Spears-De Leo, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1972 to September 1976.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that denied the Veteran's claim for service connection for a psychiatric disorder.

Irrespective of the RO's action, the Board must decide whether new and material evidence sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder has been received prior to considering the merits of that underlying issue (as the claim was previously denied by the RO in September 1991).  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized this issue as noted on the title page in light of Barnett and Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The underlying issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1991 rating decision, the RO denied entitlement to service connection for a psychiatric disability.  The Veteran did not file a notice of disagreement (NOD).

2.  Evidence received since the RO's September 1991 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the psychiatric disability claim.


CONCLUSIONS OF LAW

1.  The RO's September 1991 denial of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).

2.  Evidence received since the RO's September 1991 decision is new and material, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein as it relates to the finding that new and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disability, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.  'Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18   (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.' Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii) , consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary. If the McLendon standard is met, the claim should be reopened.  See id.  

In June 1991, the Veteran filed a claim for service connection for schizophrenia.  In a September 1991 rating decision, the RO denied service connection, finding that there was neither record of treatment nor diagnosis during active service or within one year following discharge from service.  The Veteran did not file an NOD, and the September 1991 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

In April 2009, the Veteran filed a claim for service connection for bipolar disorder.  

In a November 2009 rating decision, the RO denied service connection for bipolar disorder. 

Evidence received since the September 1991 decision consists of VA treatment records, private treatment records, and statements from the Veteran.

A VA psychology consult record dated in May 2009 reflects a diagnosis of schizoaffective disorder, chronic.  Private treatment records dated from December 2001 to May 2005 reflect treatment for bipolar disorder and schizoaffective disorder.  Additionally, in statements dated in June 2009, September 2009, and April 2010, the Veteran described specific events that he believes led to the onset of his psychiatric symptoms during active service. 

The evidence is new as it was not considered by the RO in September 1991.  The evidence is also material because it is supporting evidence of a nexus between a current disability and military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for an acquired psychiatric disability is warranted.

ORDER

New and material evidence has been received, the claim of service connection for an acquired psychiatric disability is reopened, and to this extent, the appeal is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim. 

The Veteran contends that he first experienced psychiatric symptoms during active service after the death of his brother.  In a June 2009 statement, the Veteran explained that his brother died in 1974.  The Veteran explained that his brother was an active duty service member with the U.S. Coast Guard.  He wrote:  "The effect was constantly on my mind so much, that a Chief Petty Officer suggest[ed] that I put in for a transfer, and advised me where the opening was."  See June 2009 VA Form 21-4138. 

In a September 2009 statement, the Veteran wrote:  "In 1976 I was manic and had to be transfer[ed] to Group Baltimore with only one month left on my enlistment."  On the March 2010 VA Form 9, the Veteran stated that his personnel records would show he requested a transfer near the end of his enlistment "because of being paranoid."  See also December 2009 VA Form 21-4138.  The Veteran's personnel records are not in the claims file.  The AOJ must attempt to obtain those records.

In an April 29, 2010 correspondence, the Veteran stated that in 1975 he sought treatment at the "U.S. PHS clinic in Norfolk, VA complaining that no one understood how sick [he] was."  He wrote:  "By August of 1976 I asked for a transfer because of the [paranoia] I felt because of some incident I experienced."

A November 4, 1975 discharge summary shows that the Veteran was a patient at the U.S. Coast Guard's OPD Clinic for one month and treated for anxiety, a urinary tract infection, and epididymitis.  The discharge summary indicates that "on the day of admission, [the Veteran] became acutely upset because he was unable to get anyone to understand that he is sick.  The [Veteran] felt he was not being believed by the doctors and the corpsman and because of his acute emotional upset, he was admitted to the [U.S. PHS Hospital in Norfolk, VA.]."  The records from the Veteran's 1975 hospital admission are not in the claims file.  The AOJ must attempt to obtain those records.

Finally, the Veteran's statements of record raise the possibility of outstanding VA treatment records.  In a statement dated April 5, 2010, he indicated that he had visited a clinic in Cleveland, Ohio between September and November 1976.  He stated he told the doctor that he was not feeling well.  The doctor examined the Veteran and reviewed his medical records and then told him "not to come back to [the] VA clinic."  The AOJ must attempt to obtain those records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the service department and obtain the Veteran's personnel records, to specifically include any transfer records.  All efforts to obtain this evidence must be documented in the claims folder.  If records are unavailable from any sources, a negative reply must be requested.

2.  Obtain from the U.S. PHS Clinic in Norfolk, VA (or other appropriate facility) all medical records pertaining to the Veteran's treatment at that facility from October 1975 to November 1975.  All records and/or responses received should be associated with the claims folder.  The AOJ shall request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).

3.  Obtain from the VAMC in Cleveland, Ohio all medical records pertaining to the Veteran's treatment at that facility at any time from September 1976 to November 1976.  All records and/or responses received should be associated with the claims file.  The AOJ should request a written response, especially if no records are available.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013). 

4.  The Veteran should then be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the etiology of any psychiatric disorder that is diagnosed.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder had its onset during active service or is related to any in-service disease, event, or injury. 

The examiner should review the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and any other relevant information. Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the evidence leading to the conclusions.

5.  After undertaking any other development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


